On Rehearing.
LESLIE, J.
In the outset it will be observed that the appellants have at no time urged in this court the insufficiency of the plaintiff’s pleadings to warrant recovery. In their motions for rehearing the appellants Ohio Fuel Oil Company, and Kokomo Petroleum Company, contend that this court erred in its original opinion in affirming the trial court’s judgment against them for the ¿mount of the $300 annual gas rental. Specifically, the contention is that this court, having found in its original opinion that the appellee Harris, by second amended original petition, filed November 18, 1930, sought then for the first time to recover said rental under that provision of the lease contract, and that such rentals matured January 19, 1924, 1925, and 1920, —it committed material error in holding that, under the terms of the act of the 42d Legislature, c. 115, General Laws, art. 5539b, R. S. (Vernon’s Ann. Civ. St.), limitation was not available to said appellants as a bar to recover under the four years’ statute of limitation. Subdivision 1, art. 5527, R. S. 1925.
The trial court judgment in the instant case was rendered January 27, 1931. The amended statute took effect August 22, 1931. Apparently the bar of limitation, if any, was complete prior to the taking effect of the statute. If such be the case, certainly the appellants should have the benefit of it, and the amended statute should not be given a retroactive effect. Section 16, art. 1, State Con*671stitution; Mellinger v. Mayor, 68 Tex. 37, 3 S. W. 249.
As contended by the appellants, there was error in so holding, but it does not follow, however, that the judgment permitting the plaintiff to recover the gas royalty rentals is error under the facts of this case. The testimony discloses that, until November 19, 1930, when the defendants filed their second amended original answer, they were at all times tendering to the plaintiff said gas royalty as a complete bar to any other or greater recovery by the plaintiff under the lease contract. About that date, as we interpret the pleadings, the appellants claimed the same by virtue of the limitation statute. Of course, this was but countering the claim of the appellee who, for the first time in her second amended original petition, sought in specific terms to recover this item. Under these circumstances, it is believed that appellants’ plea of four years’ limitation was not established. The tender during such time was inconsistent with any claim based on limitation. We are of opinion that plaintiff sufficiently pleaded and proved such circumstances as tolled the statute of limitation.
The appellants’ respective motions for rehearing are overruled.
We have also considered the appellee’s motion for rehearing, and the same is overruled.